 In the Matter Of INDIANA DESK COMPANYandUNITED FuRNITuREWORKERS OF AMERICA, LOCAL No. 331, AFFILIATED WITH THE C. I. O.Case No. R-44,09.-Decided November 12, 1912Jurisdiction:office supply manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to recognize any organization until certified by the Board ; electionnecessary.Unit AppropriateforCollectiveBargaining:production and maintenanceemployees, excluding supervisors, foremen, working foremen, shipping clerk,and office and clerical employees.Mr. Robert D. Malarney,for the Board.Mr. Isidor Kahn,of Evansville, Ind., for the Company.Mr. Fred Ful f ord,of Jasper, Ind., for the Union.-Mr. Seymour Spelvaan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Furniture Workers of America,Local No. 331, affiliated with the-C. I. 0., herein called the Union, al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Indiana Desk Company, Jasper, Indi-ana, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Frank M.Kleiler, Trial Examiner. Said hearing was held in Jasper, Indiana, onOctober 21, 1942.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues. ,The Company objected to the introduction in'evidence ofthe formal papers in this proceeding, including the Notice of Hearing,on the ground that the Notice of Hearing was issued prematurely bythe Regional Director.The Trial Examiner overruled the objection.The Board has-considered the Company's objection and finds it to bewithout merit.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.t5 N L. R. B., No. 80.547 548,DECISION'SOF NATIONAL LABOR RELATIONS BOARDUpon the entirerecordin the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYIndiana Desk Company is engaged in the manufacture of officedesks, tables, and accessories at a plant in Jasper, Indiana.Theprincipal raw materials used by the Company are lumber, finishingmaterials, and hardware.During the past fiscal year, the Companypurchasing a quantity of these raw materials valued at approximately$750,000, about 50 percent of which was shipped to its plant in-Indiana from points outside the State of Indiana.During thesame period, the Company produced finished products valued at ap-proximately $1,000,000, more than 90 percent of which was shippeato places outside the State of Indiana.II.THE ORGANIZATION INVOLVEDUnited FurnitureWorkers of America, Local 331, is a labororganization affiliated with the Congre^s of Industrial Organizations,admitting to membership employees cf the Company.III.THE QUESTION'CONCERNING REI RESENTATIONAfter a period of orgaiiizationalactivity amongthe Company'semployees,the Union,on October 12, 1942, advised the. Companythat it represented a majority,of the employees and requested recog-nition'as their exclusive bargaining agent.The Company refusedto recognize the Union without certificationby theBoard.A statement of the Trial Examiner,made at the hearing, showsthat the Union represents a substantial number of employees in theunit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within the mean-ing of Section 9 (c) and Section 2 (6) and(7), of the'NationalLabor Relations Act.The Trial Examiner stated that the Unionsubmitted 87 membership cards,all bearingapparently genuine original signatures and, exceptfor 10 undatedraids,dates in Sep-'tember and October1942The Company'submitted 3 listsconta, ung atotal 'of 136namesThe first list,captioned"List of Men in Our Employ,"contained85 names, 35ofwhich are names of persons which appear on the Union's riiembership cardsThe-second list, captioned"List of Men Who Left Our EmployFriday Moiwng, October 9,,1942," contains 37 names, 36 'of which are names appearing on the Union'smembershipcards.The third list, captioned"List,ofMenWho Did NotReport for Work FridayAfternoon,October 9, 1942," contains 14 names,13 of which are names appearing onthe Union's'membership cards.' -INDIANA DESK COMPANY549IV.THE APPROPRIATE UNITThe Union seeks to establish a unit of all. production and main-tenance employees, excluding supervisors, foremen, working fore-,men, the shipping clerk, , and office and -clerical employees.TheCompany expressed no objection to this unit.We find that all production and maintenance employees of theCompany, excluding supervisors, foremen, working foremen, theshipping clerk, and office and-clerical employees, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVES'On October 9, 1942, the Company's employees went on strike, as aresult of which the Company ceased operations. 'The strike was stillcurrent at the time of the hearing, and the Company had not resumedoperations.The strikers have, therefore, continued to be employeesof the Company, within the meaning of Section 2 (3) of the Act, andare entitled to vote.2Since the plant was not in operation at the timeof the hearing, we shall direct that eligibility to vote shall be de-termined by reference to the pay roll for the period immediately pre-ceding October 9, 1942.3We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate -unit, including strikers, who wereemployed during the pay-roll period immediately preceding October9, 1942, subject to the limitations and additions set forth in theDirection of Election herein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National' LaborRelationsBoard Rules and Regulations-Series 2, as amended, itis hereby \,DIRECTEDthat, as a part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Indiana Desk'We find no merit in the contention of the Company that for the purpose of determiningeligibility to vote the stokers should be treated as employees who have quit or beendischarged for cause,and therefore excluded.3 SeeMatter of Sun Tent-Luebbert CompanyandTextileWorkers Union of America,Local99,C I 0, 37 N L R B. 899;Matter of Northern Indiana BrassCo. andLocal$26,United Construction Workers Organizing Committee,36 N. L.R. B. 581 ;Matter ofSykes Bros., IncandIndependent Carpet YarnAssociation,etal.,35 N L. R B. 595. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, Jasper, Indiana, an election by secret ballot shall be con-ducted as early as possible but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eleventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among allemployees iii the unit found appropriate in Section IV, above, who,were employed during the pay-roll period immediately precedingOctober 9, 1942, including strikers and any employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding employees who have since quit orbeen'discharged for cause, to determine whether or not they desire tobe represented by United Furniture Workers of America, Local No.331, affiliated with the C.I.O for the purposes of collective bargaining.